Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
 Claim Status
	Claims 1, 2, 4, 7-11, 13-24, 26, 27, 29, 30, 32-34, 37 and 40-46 are currently active in the application with claims 1, 26 being amended and claims 5, 6, 12, 38, 39 and 47 being cancelled by the Applicant.
Response to Amendment
	Applicant’s response dated May 10, 2022 has been carefully considered however the amendments and accompanying arguments did not place the application in condition of allowance as detailed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7-11, 26, 27, 37, 40-43 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-15 and 19 of U.S. Patent No. 11,059,030 hereafter ‘030 in view of Boudreault et al. (US 2014/0369907) hereafter Boudreault. 
The instant invention is to a modified red mud catalyst composition including nickel oxide and a Group VIB metal oxide.  Patent ‘030 is to a method of bi-reforming utilizing a red mud catalyst comprising aluminum oxide, iron oxide, sodium oxide, silicon oxide and titanium oxide as well as both nickel and a Group VIB metal oxide falling within or overlapping the ranges disclosed in the instant claims.  Therefore, the invention as defined in ‘030 is to a method of using the catalyst of the instant claims.
Patent ‘030 does not disclose the percentages of aluminum oxide, iron oxide, sodium oxide, silicon oxide and titanium oxide however the weight ranges of these  constituents are taught by Boudreault as falling within ranges typically found in red mud [0120].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the red-mud of ‘030 to possess the instant ranges as taught by Boudreault.

Claims 1, 2, 4, 7-11, 26, 27, 37, 40-43 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-15 and 20 of U.S. Patent No. 11,066,299 hereafter ‘299 in view of Boudreault et al. (US 2014/0369907) hereafter Boudreault. 
The instant invention is to a modified red mud catalyst composition including nickel oxide and a Group VIB metal oxide.  Patent ‘299 is to a method of steam reforming utilizing a red mud catalyst comprising aluminum oxide, iron oxide, sodium oxide, silicon oxide and titanium oxide as well as both nickel and a Group VIB metal oxide falling within or overlapping the ranges disclosed in the instant claims.  Therefore, the invention as defined in ‘299 is to a method of using the catalyst of the instant claims.
Patent ‘299 does not disclose the percentages of aluminum oxide, iron oxide, sodium oxide, silicon oxide and titanium oxide however the weight ranges of these  constituents are taught by Boudreault as falling within ranges typically found in red mud [0120].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the red-mud of ‘299 to possess the instant ranges as taught by Boudreault.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 13, the instant claim contains the limitation “molar ratios of CO2 to CH4 of about 1:1 and greater” with “greater” not being found in the specification as filed.  See paragraphs [0014] and [0031] of the published application which limits this molar ratio to between 1:1 and 1:1.75 CH4 to CO2 and therefore represents new matter.
The remaining claims depend from the instant claim and are likewise rejected.

Claim 1, 2, 4, 7- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2016/0367970) and further in view of Basset et al. (US 2016/0129423) hereafter Basset, Liu et al. (NPL, Journal of Nanomaterials, V 2017, pp1-11, 2017) hereafter Liu and Boudreault et al. (US 2014/0369907) hereafter Boudreault.
	Considering Claims 1, 2 and 7-10, Goyal discloses a nickel-based catalyst comprising oxides of nickel and aluminum and further discloses a nickel and aluminum oxide [0010] and [0036] and further discloses molybdenum [0031], a known Group VIB element wherein nickel-based catalyst comprises nickel at about 5 to about 50 mol % and molybdenum is present at between about 0% to about 5 mol% [0032] thereby overlapping or encompassing the instantly claimed ranges.
	Goyal further discloses that the methane is obtained by the gasification of solid carbonaceous materials to produce synthesis gas which contains in addition to methane, carbon dioxide and water [0004] wherein the disclosed nickel-based catalyst is useful in the clean-up of this synthesis gas to produce additional hydrogen and carbon monoxide from the methane [0003].
Goyal does not disclose the use of red mud or the ratios of the instant claim.
Basset discloses an iron-fused alumina catalyst further comprising nickel [0004] and [0048] which may comprise red mud, a waste product obtained from alumina production by the Hall-Heroult process used as the support [0059].
Boudreault discloses that the Hall-Heroult process utilizes bauxite [0003] which includes iron, alumina and silica [0120]. Boudreault further discloses that red mud is a generalized term which can comprise a wide range of compositions wherein titania may be found from 0% to about 25%, alumina from about 1% to about 35 wt%, about 1 to about 20 wt% CaO, about 15 % to about 80 wt% iron oxide, about 1% to about 20 wt% Na2O, about 1 to about 65 wt% SiO2 [0120] thereby encompassing or overlapping the instantly claimed ranges.
	Liu presents a study of catalytic methane decomposition utilizing an iron/modified red mud catalyst (Abstract) and also discloses that red mud is a potential catalyst carrier which is cheaper than noble metals and metal oxides (Introduction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the red mud of Basset in the catalyst of Goyal as the red mud contains the alumina required by the catalyst of Goyal.  The ordinary skilled artisan would be motivated to do so as red mud is a waste product which can be utilized in catalyst manufacture thereby reducing the impacts on the environment as taught by Boudreault [0004] and may improve process economics as taught by Liu.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 4, the significance of Goyal, Liu, Basset and Boudreault as applied to claim 1 is explained above.
Goyal discloses the crystallite sizes of the catalyst ranging up to 114 nm (Table 2) which falls within the instantly claimed range without any particles exceeding the 70 microns of the instant claim which meets the “majority” limitation.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 11, the significance of Goyal, Liu, Basset and Boudreault as applied to claim 1 is explained above.
Goyal desires the catalyst composition to have a surface area of at least 13 m2/g [0010] but does not disclose the use of red mud.
Basset discloses a catalyst composition utilizing red mud [0059] wherein the surface area ranges from 57m2/g to 203 m2/g (Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the red mud of Basset into the catalyst of Goyal as Goyal desires the surface area as taught by Basset.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 13-17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Liu and further in view of Goyal et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset, Nagashima et al. (US 2015/0246342) hereafter Nagashima and Galocsy (GB 714,284).
Considering Claims 13 and 14, Liu discloses the use of red mud to precipitate an iron-based catalyst for hydrogen production wherein red mud is added to de-ionized water, mixed by sonification, HCl was added and the combined solution heated before adding an ethanol solution containing an iron compound.  Ammonia was added until the pH reached 8 wherein a solid precipitated.  This precipitate was filtered, washed several times with ethanol and de-ionized water, dried and calcined in air at 600°C (Experimental).
	Liu does not disclose the nickel-based catalyst of instant Claim 1 or the conversion of the instant claim.
	Basset discloses a nickel-supported iron catalyst suitable for methane decomposition to hydrogen wherein the nickel supported iron-based may utilize a red mud support [0007], [0048] and [0059].
Galocsy discloses a nickel-red mud catalyst for producing hydrogen (Pg 1, ln 20-24) with the red mud being obtained from the aluminum industry (Pg 2, ln 125 to Pg 3, ln 2) but does not disclose the amount of nickel present.
	Goyal discloses a nickel-based catalyst comprising nickel and aluminum oxide [0036] and molybdenum [0031], a known Group VIB element wherein nickel-based catalyst comprises nickel at about 5 to about 50 mol % and molybdenum is present at between about 0% to about 5 mol% [0032] thereby overlapping or encompassing the instantly claimed ranges.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nickel/molybdenum content of Goyal in the nickel/red mud composition of Galocsy and to incorporate nickel into the iron-based catalyst of Liu as taught by Basset.  The ordinary skilled artisan would have been motivated to do so to reform methane to hydrogen desired by liu, Galocsy (Pg 1), Goyal [0030] and Basset.
	Therefore, Liu in view of Basset, Galocsy and Goyal meet the requirements of claim 1.
The instant claim contains a product by process identifying claim 1 as the product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Goyal discloses a method of making a nickel-based catalyst wherein a source of each metal (ie Ni, Al, Mo) is combined with a suitable solvent such as ethanol so that the metal is dissolved into solution with each separate metal being combined in a suitable solvent such as ethanol and/or a suitable acid [0040].
Goyal further discloses combining the various solutions and mixing the combined solutions [0041] and removing the solvents, drying the solids [0042] and calcining the solids [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the nickel of Goyal into the precipitation process of Liu to also incorporate nickel in addition to the iron so as to generate a catalyst for hydrogen generation from methane.  The ordinary skilled artisan would have had a reasonable expectation of success as both Liu and Goyal utilize ethanol as a solvent and add an acid to a mixture with both iron and nickel capable of generating hydrogen from hydrocarbons.
Nagashima discloses a nickel-based catalyst comprising alumina for producing hydrogen and carbon monoxide (syngas) by reforming methane with carbon dioxide (dry reforming) comprising from 0.001% to 20% by mass nickel wherein the methane conversion is about 69% after 20 hours of operation with a ratio of CO2/Methane of 1:1 [0002], [0013], [0014], [0019], [0021], [0123] and [0126]/Table 1 thereby falling within or overlapping the instantly claimed ranges.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the catalyst of Liu as modified by Basset to be useful in dry reforming.  It would also be obvious to the ordinary skilled artisan that hydrogen is produced by the reforming of methane and therefore would represent at least as much conversion as that of methane.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 15, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses the use of de-ionized water (Experimental).
Considering Claim 16, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses the use of HCl (Experimental).
Considering Claim 17, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses the use of iron nitrate in ethanol (Experimental) but does not disclose the use of nickel nitrate.
Goyal discloses the use of nickel nitrate which is dissolved in ethanol [0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use nickel nitrate to add to the iron nitrate of Liu for forming a hydrogen-generating catalyst.
Considering Claim 19, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses filtering, washing and drying the precipitate prior to calcining the precipitate (Experimental).
Considering Claim 20, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses the drying is conducted at 105°C (experimental) which meets the limitation “about 100°C” utilized in the instant claim.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 21 and 22, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses that the washed and dried precipitate is calcined at 600°C for 2 hours (experimental) which meets the instant limitation of “about 4 hours with the temperature falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 23, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses that the red mud was ground and sieved to a size of less than 70 microns both before and after forming the catalyst (Experimental) falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 24, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses a finished catalyst having a surface area of 62 m2/g to 81 m2/g (Table 2) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Li in view of Goyal et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset and Galocsy (GB 714,284) as applied to Claim 13 and further in view of Zheng Hu et al (CN 111097441) hereafter Hu, refer to machine translation provided.
	Considering Claim 18, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
	Liu discloses a method of making an iron-red mud catalyst comprising alumina for generating hydrogen but does not disclose the use of molybdenum.
Goyal discloses a nickel-based catalyst comprising nickel and aluminum oxide [0036] and molybdenum [0031], a known Group VIB element wherein nickel-based catalyst comprises nickel at about 5 to about 50 mol % and molybdenum is present at between about 0% to about 5 mol% [0032] thereby overlapping or encompassing the instantly claimed ranges wherein a suitable molybdenum compound is dissolved in ethanol [0040].
Goyal further discloses that methane obtained by the gasification of solid carbonaceous materials to produce synthesis gas contains in addition to methane, carbon dioxide and water [0004] wherein the disclosed nickel-based catalyst is useful in the clean-up of this synthesis gas to produce additional hydrogen and carbon monoxide from the methane [0003].
Goyal does not disclose ammonium molybdate.
Hu discloses a catalytic system for generating hydrogen by the reaction of methane and carbon dioxide in the presence of a nickel/cobalt/molybdenum catalyst wherein the catalyst is prepared utilizing ammonium molybdate as the precursor.  Hu further discloses the use of an alumina support (Pg 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize ammonium molybdate as the source of molybdenum as the ordinary skilled artisan would be motivated to try any source of molybdenum.
Claim 26, 27, 29, 30, 32-34, 37 and 40-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2016/0367970) hereafter Goyal and further in view of Basset et al (US 2016/0129423) hereafter Basset, Boudreault et al. (US 2014/0369907) hereafter Boudreault, Liu et al. (NPL, Journal of Nanomaterials, V 2017, pp1-11, 2017) hereafter Liu and Idem et al. (US 2006/0216227) hereafter Idem.
	Considering Claims 26, 27 and 40-43, Goyal discloses a catalyst comprising nickel, alumina and molybdenum [0040] with nickel present at about 5-50 mol. % and molybdenum at about 0 to about 5 mol. % [0031] and [0032] thereby overlapping or encompassing the instantly claimed range wherein the catalyst is useful in the cleanup of reformed gases obtained by the gasification of solid carbonaceous material wherein the gases contain both carbon dioxide and steam [0004] and Table 4.  Goyal further discloses the use of temperatures and pressures such as 900° to 1000°C and 15 psig to about 200 psig (1 bar to about 13 bar) [0075] thereby overlapping the instantly claimed ranges.
	Although Goyal discloses alumina, Goyal does not disclose the use of red mud and does not mention that the catalyst is capable of dry reforming.
	Basset discloses a supported iron/alumina-fused catalyst on which nickel oxide may be placed [0048] for the decomposition of methane to hydrogen by contacting a methane-comprising feed stream with the catalyst [0004] at an elevated temperature [0008].  Basset further discloses that the catalyst may contain a support comprising red mud obtained from an alumina extraction process [0059].
Boudreault discloses that the alumina extraction process utilizes bauxite ore which comprises iron oxide and alumina [0003] and [0120].  Boudreault also discloses that the Hall-Heroult process utilizes bauxite [0003] which includes iron, alumina and silica [0120]. Boudreault further discloses that red mud is a generalized term which can comprise a wide range of compositions wherein titania may be found from 0% to about 25%, alumina from about 1% to about 35 wt%, about 1 to about 20 wt% CaO, about 15 % to about 80 wt% iron oxide, about 1% to about 20 wt% Na2O, about 1 to about 65 wt% SiO2 [0120] thereby encompassing or overlapping the instantly claimed ranges.
	Liu presents a study of catalytic methane decomposition utilizing an iron/modified red mud catalyst (Abstract) and also discloses that red mud is a potential catalyst carrier which is cheaper than noble metals and metal oxides (Introduction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the red mud of Basset for the iron source required by Goyal.  The ordinary skilled artisan would have been motivated to do so as red mud is a waste product of an alumina extraction process and therefore would benefit the environment and may improve process economics as taught by Liu.
	Idem discloses a catalytic dry reforming catalyst and process wherein the catalyst comprises nickel present at about 1% to about 20 wt% and two additional oxides comprising molybdenum and aluminum with a ratio ranging from 95:5 to about 50:50 [0009] and [0025].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalyst of Goyal would be capable of dry reforming of methane as taught by Idem.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 29-30, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal performed non-limiting examples at temperatures between 900°C and 1000°C to determine the catalyst’ effectiveness in the presence of hydrogen sulfide [0078].
Basset discloses that methane decomposition may be conducted at temperatures below 1200°C [0044] which encompasses the instantly claimed ranges.
Idem discloses a catalytic dry reforming process utilizing a nickel catalyst as discussed above with a reaction temperature from 550° to 900°C [0146] and Table 1.
The combined disclosures above overlap the instantly claimed ranges and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the process of Goyal would perform a dry reforming of carbon dioxide in the feed as the temperatures of Idem at least touch the range as disclosed by Goyal with both processes utilizing a nickel catalyst.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 32-33, the significance of Goyal, Basset, Boudreault, Liu, Nagashima and Idem as applied to Claim 26 is explained above.
Goyal discloses testing the instant catalysts at pressures ranging from about 15 psig to about 200 psig (about 1 bar to about 14 bar) [0075] which overlaps the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 34, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses methane conversion of greater than 14% for about 25 hours (Fig. 9) thereby falling within the instantly claimed ranges.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 37, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal does not disclose the particle size of the catalyst.
Liu discloses grinding and sieving the red mud and the resulting catalyst to less than 75 microns (Experimental) which yields 100% of the particles falling within the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide for a uniform catalyst particle size as it is known that particle size is directly related to surface area which is an important factor in catalyst activity and also that particle segregation would occur with a wide particle size distribution.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 44, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses that the gas feed to the reformer contains both carbon dioxide and methane from the gasifier (Table 4) but can also contain a tail gas from a Fischer-Tropsch process [0097] and therefore does not disclose a molar relationship between the two reactants.
Idem discloses the use of a molar ratio of about 1:1 when using natural gas and methane [0155], [0223] and claims wherein “about” is interpreted as slightly below and above 1:1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the ratio of methane-to-carbon dioxide as taught by Idem in the process of Goyal in order to maximize the conversion of methane.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 45, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses methane conversions of greater than 90% (Fig. 6-9) but does not disclose the hydrogen concentration in the final gas.
Idem discloses that methane and carbon dioxide react in a 1:1 molar ratio to produce 2 moles of carbon monoxide and 2 moles of hydrogen [0004].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that hydrogen would be present at a percentage greater than about 9 mol%.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 46, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal desires that the catalyst possess a surface area greater than 13 m2/g [0010].
Liu discloses that a catalyst fabricated with red mud would possess a surface area from about 8 m2/g to about 81 m2/g (Table 2).
Idem discloses that catalyst surface areas between about 38m2/g and 164 m2/g are useful in dry reforming of methane with carbon dioxide (Table 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalyst using red mud would produce a finished catalyst falling within the instantly claimed range as desired by Goyal which would be useful in dry reforming of methane and carbon dioxide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
Applicant argues beginning on page 9 that the nickel-based catalyst structures of Goyal are alloys of nickel and aluminum which is not convincing.  Goyal states in paragraph [0031] “The sulfur resistant nickel-based catalyst structures as described herein comprise a plurality of different crystalline phases where each phase comprises crystallites of a metal oxide that comprises nickel or aluminum.”  The nickel-based catalyst structures further include one or more oxides that comprise alloys including both nickel and aluminum and denoted as nickel aluminum oxide.  Therefore, Goyal does not disclose that only the nickel aluminum oxide is present and Goyal discloses that oxides of nickel and alumina form this nickel aluminum oxide.  Therefore, the combined nickel and aluminum oxides are present at least 50% which satisfies the instantly claimed ranges with aluminum oxide at 30% and nickel oxide at 25% for a combined 55%.
Applicant also argues and claims surprisingly and unexpectedly enhanced hydrogen production on page 9.  This claim cannot be evaluated as Applicant’s example only tests a single nickel weight percentage and therefore it would be unknown whether the claim of enhanced hydrogen production would be realized over the entire range as claimed.
Conclusion
Claims 1, 2, 4, 7-11, 13-24, 26, 27, 29, 30, 32-34, 37 and 40-46 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732